Citation Nr: 1140584	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for brain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1952 to February 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In August 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have any residuals of brain syndrome.  


CONCLUSION OF LAW

The criteria for a compensable rating for brain syndrome have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130 (2008), Diagnostic Code 9300 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letters dated in October 2005 and March 2006.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the nature and severity of the brain syndrome, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; the Veteran has been notified of the absence of any unavailable records (i.e. the Social Security Administration records); and the appellant has not contended that there are outstanding, available records.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the August 2009 Board decision. See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

For historical purposes, it is noted that service connection was established for brain syndrome by the RO in a March 1957 decision, based on in-service treatment for injuries sustained, including a concussion, after a head-on automobile collision and subsequent diagnosis of acute brain syndrome associated with trauma, old completely recovered.  The Veteran submitted a claim for increased rating in September 2005.  The disability at issue is assigned a noncompensable rating for brain syndrome under Diagnostic Code (DC) 9300.  

Conditions rated under DC 9300 are evaluated using the General Rating Formula for Mental Disorders which provides the following ratings:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

As noted in the prior remand, the Veteran's condition could also be evaluated under 38 C.F.R. § 4.124a, DC 8045 for brain disease due to trauma.  DC 8045 was modified effective October 23, 2008; however, the amended criteria apply to claims received by VA on and after October 23, 2008.  

Prior to the regulatory change of October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).   

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Private hospitalization records dating in January and April 2005 reflect assessments of schizophrenia and schizoaffective disorder, bipolar type, and dementia, possibly of the Alzheimer's type, respectively.  She was also noted to have tardive dyskinesia which was neuroleptic-induced.  

A July 2005 VA examination record indicates that the Veteran had intact abilities on tests of auditory attention span, delayed verbal recall, language comprehension, language repetition, object naming, visual construction, arithmetic calculation, abstract reasoning, and situational judgment.  After complete examination, the Veteran was assessed with schizophrenia and neuroleptic-induced tardive dyskinesia.  The examiner noted that he was asked whether the Veteran's brain injury in 1954 contributed to the emergence of schizophrenia symptoms.  The examiner reported that there was "certainly no evidence of cognitive impairment or neurological injury soon after the accident (i.e. based on neurological exam in 1957)" and that although "it [was] possible for traumatic brain injuries to result in or exacerbate changes in personality and social functioning," he assessed the Veteran with schizophrenia because the "severity and gradual emergence of the Veteran's psychiatric symptoms were more consistent with this diagnosis."

Private hospitalization records dating in March 2006 indicate that the Veteran was "totally uncooperative with formal cognitive testing."  The records note that the Veteran did show mild global impairment, but, given her psychosis at that time, it was difficult to determine her cognitive baseline without the psychosis.  She was assessed with schizoaffective disorder, bipolar type, and dementia possibly of the Alzheimer's type.  

A June 2006 VA examination record reflects the Veteran's history of headaches which occur less than weekly and which last for one to two days.  The Veteran denied dizziness, weakness, paralysis, numbness, paresthesias, seizures, tremors, gait difficulty, rigidity, difficulty swallowing, fatigability, impairment of smell, impairment of taste, difficulty breathing, insomnia, tinnitus, or speech problems.  She reported fecal incontinence but denied impairment of bladder function.  She also reported diminished near and distant visual acuity and memory loss.  The examiner noted that the Veteran had tardive dyskinesia.  Examination revealed normal muscle tone with no atrophy or impairment of sensory function.  Reflexes were present and symmetric, and there was no abnormal plantar reflux.  There was a very slight tremor in the right hand.  Gait and balance were normal, and there was no ataxia, incoordination, spasticity, dysarthria, aphasia, bowel or bladder impairment, automomic nervous system impairment, cranial nerve impairment, loss of sense of taste or smell, limitation of motion, or aspiration and dysphagia.  The examiner noted that the Veteran was being treated for psychiatric impairment.  The examiner diagnosed the Veteran with status-post brain syndrome secondary to the in-service motor vehicle accident and indicated that the Veteran's schizoaffective and bipolar disorders were associated with the status-post brain syndrome.  The examiner, an advance practice registered nurse, noted that she did not review the entire claims file; it appears that she only reviewed available VA medical records.  

An August 2006 VA examination record indicates that the examiner, a physician, reviewed the entire claims file.  After examination and review of the claims file, the examiner opined that the Veteran's schizophrenia was not caused by or the result of the concussion in 1954.  The examiner explained that this determination was based largely on the evidence of no cognitive or neurologic sequelae from the accident in 1954 as shown in the February 1955 discharge summary, the August 1956 discharge summary, the July 1957 VA examination record, the length of time (13 years) between the concussion and the first psychiatric hospitalization, and the lack of evidence of a temporal relationship between the concussion and the onset of psychiatric symptoms.  The examiner noted that the Veteran did not describe a decline in psychiatric functioning in the 13 years between the concussion and the first psychiatric hospitalization.  Finally, the examiner noted that neuropsychological testing conducted in December 1996 indicated no cognitive deficit on testing and that the July 2005 testing confirmed the lack of cognitive impairment.  The examiner reported that based on the recent testing which confirmed lack of cognitive impairment and the lack of documentation of an abrupt change in personality or functioning after the concussion, it was her opinion that the development of the schizophrenia was unrelated to the concussion.  Furthermore, the examiner believed there was no evidence of residual neurologic or psychiatric impairment from the concussion.  The examiner also determined that the Veteran's tardive dyskinesia was not caused by or a result of the Veteran's brain concussion in 1954.  Rather, it was the result of the neuroleptic medication used to treat psychosis.  

Pursuant to the Board remand instructions, a July 2010 VA examination was conducted by a chief neurologist.  See also October 2010 and August 2011 addendums.  After examination and review of the claims file, the examiner reported that the Veteran had no neurological residuals of the 1955 head trauma.  The examiner noted that this determination was based in part on review of magnetic resonance imaging (MRI) of the brain using techniques that were particularly sensitive to bleeding in the brain at any time.  Furthermore, the neurologist found it was less likely than not that the Veteran's psychiatric disorders and dyskinesia were due or related to the 1955 injury.  

After review of the evidence, the Board finds the criteria for a compensable rating are not met because the probative evidence does not suggest that the Veteran has any residuals, neurologic or psychiatric, of the brain syndrome.  The Board acknowledges that an advance practice registered nurse opined that the Veteran's schizoaffective and bipolar disorders were associated with the status-post brain syndrome.  The advance practice registered nurse did not provide an explanation for how she came to this determination, however, and based on the absence of such a rationale, particularly in light of the absence of evidence of neurological or psychiatric symptoms contemporaneous with the accident, the Board finds the opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In contrast, the Board finds the opinions provided by the August 2006 and October 2010 examiners are highly probative because they are based on detailed rationale and are consistent with the evidence of record.  In the absence of evidence of a residual disability, the Board finds a compensable rating is not met.  


ORDER

A compensable rating for brain syndrome is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


